--------------------------------------------------------------------------------

Exhibit 10.2
 
EXECUTION COPY
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAS BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.
PROMISSORY NOTE
 
$1,000,000.00
Date:
June 27, 2018
New York, New York

 
FOR VALUE RECEIVED, the undersigned, INTERSECTIONS INC., a Delaware corporation
(“Borrower”), with offices at 3901 Stonecroft Boulevard, Chantilly, Virginia
20151, hereby promises to pay to the order of DAVID A. MCGOUGH at the address
set forth on the signature page hereto (“Lender”), the principal amount set
forth above plus interest thereon from the date hereof, in U.S. Dollars, in
immediately available funds.
 
1.         Interest.  The per annum rate of interest to be charged on the
outstanding principal amount is at the Interest Rate (as herein defined). 
“Interest Rate” means the highest interest rate from time to time in effect
under the Credit Agreement dated as of April 20, 2017 (as amended from time to
time, the “Credit Agreement”) among the Borrower, certain other parties thereto
and Peak6 Investments, L.P.  Interest shall be calculated by the Lender from
time to time.
 
2.         Payments.  Interest on the outstanding principal amount evidenced by
this Note is payable on such date as any principal is payable hereunder.  If any
amount becomes due and payable hereunder on a Saturday, Sunday or public or
other banking holiday under the law of the State of New York, with respect to
such amount the payment date shall be extended to the next succeeding business
day, and interest shall be payable thereon at the rate herein specified during
such extension.
 
3.         Prepayments.  (a) The Borrower may prepay this Note in full or in
part at any time, provided, that any prepayment made in cash prior to maturity
hereof in the following paragraph shall be accompanied by an additional breakage
cost of 10% of the amount of the principal so prepaid.  (b)  The Borrower shall
make prepayments on this Note and the Promissory Note, dated as of the date
hereof, payable to Loeb Holding Corporation in the original principal amount of
$2,000,000.00 (the “Other Note”) in the same proportion as the outstanding
amounts bear to each other. (c) All payments shall be applied by the Lender as
follows: first, to the payment of all accrued but unpaid fees, costs, or
expenses under this Note; second, to the payment of interest on the amount of
principal being repaid; third, to the repayment of principal under this Note;
and fourth, the balance, if any, to the Borrower.
 

--------------------------------------------------------------------------------

4.         Maturity Date.  All outstanding principal shall become due and
payable on the earliest of the following dates:  (a) June 30, 2019 and (b) upon
the acceleration of the maturity of the amounts due hereunder upon an Event of
Default (as herein defined) in accordance with the provisions of this Note.
 
5.         Events of Default; Remedies.  The occurrence of any one or more of
the following events shall constitute an “Event of Default” under this Note:
 
(a)          Payment Default.  The Borrower shall fail to pay the outstanding
principal or accrued interest amount due under this Note, or any portion thereof
when due, whether on the stated maturity date, or on such earlier date as is
required by this Section 5, or otherwise;
 
(b)          Other Default.  The Borrower shall materially breach any
representation, warranty, covenant, agreement or obligation of the Borrower
under this Note, and shall fail to cure such breach within ten (10) days after
written notice thereof to the Borrower; 
 
(c)          Other Indebtedness.  The Borrower shall default under the Other
Note or any other material indebtedness of the Borrower, and shall fail to cure
such default within ten (10) days after written notice thereof to the Borrower;
 
(d)          Bankruptcy, Etc.  (i) The Borrower, pursuant to or within the
meaning of Title 11, United States Code or any similar Federal or state law for
the relief of debtors (“Bankruptcy Law”) (A) admits in writing its inability to
pay its debts generally as they become due, (B) commences a voluntary case or
proceeding under any Bankruptcy Law with respect to itself, (C) consents to the
entry of a judgment, decree or order for relief against it in an involuntary
case or proceeding under any Bankruptcy Law, (D) consents to the appointment of
a custodian of it or for any part of its assets, (E) consents to or acquiesces
in the institution of bankruptcy or insolvency proceedings against it,
(F) applies for, consents to or acquiesces in the appointment of or taking
possession by a custodian of the Borrower or for any part of its assets,
(G) makes a general assignment for the benefit of its creditors, or (H) takes
any corporate act to authorize any of the foregoing; or (ii) an involuntary
petition is filed against the Borrower (unless such petition is dismissed or
discharged within sixty (60) days) under any Bankruptcy Law now or hereafter in
effect, or a custodian, receiver, trustee or assignee for the benefit of
creditors (or other similar official) is appointed to take possession, custody
or control of any property of the Borrower.
 
Upon or at any time after the occurrence of an Event of Default, at the option
of the Lender, in the Lender’ sole discretion, all principal, interest and other
charges payable hereunder shall be immediately due and payable; provided that,
in addition, upon the occurrence of the Event of Default in clause (d) above
with respect to the Borrower, all principal, interest and other charges payable
hereunder shall be automatically and immediately due and payable.  The rights
and remedies provided herein shall be cumulative and not exclusive of any rights
or remedies provided by applicable law or otherwise.
 
2

--------------------------------------------------------------------------------

6.         Interest Upon Default.  The Borrower agrees that if any amounts due
hereunder are not paid when due, whether on an interest payment date, at
maturity or accelerated maturity as provided herein (in addition to any other
interest, fees, or expenses which may accrue as a result of such Event of
Default), such unpaid amounts will bear interest at 2% per annum in excess of
the Interest Rate. In no event shall the amount of interest paid or agreed to be
paid to the Holder hereunder exceed the highest lawful rate permissible under
any law which a court of competent jurisdiction may deem applicable hereto.  In
such event, the Interest Rate shall automatically be reduced to the maximum rate
permitted by such law.
 
7.         Waivers.  The Borrower waives demand and presentment for payment,
notice of non-payment or dishonor, notice of protest and protest of this Note
and any other notice required to be given by applicable law and agrees that its
liability hereunder shall not be affected by any renewals, amendments or
modifications of this Note, or extensions of the time of payment of all or any
part of the amount owing hereunder at any time or times.
 
8.         Taxes; Expenses; Attorneys’ Fees.  The Borrower agrees to pay and
indemnify the Lender for any documentary taxes arising from the execution of
this Note.  The Borrower agrees to pay any and all court costs incurred by the
Lender in a legal action based on an Event of Default.  The Borrower agrees to
pay, to the extent allowed by law, reasonable attorneys’ fees, costs and
expenses paid or incurred by the Lender in connection with the collection or
enforcement of this Note, including but not limited to reasonable attorneys’
fees, court costs, and costs incurred in connection with any bankruptcy
proceedings, whether or not suit is filed.  The Borrower agrees to pay in full
all amounts due under this Note without setoff, counterclaim, or any deduction
whatsoever.
 
9.         Miscellaneous.  No provision of this Note shall be waived, modified
or limited except by a written agreement signed by the Lender and the Borrower. 
The unenforceability of any provision of this Note shall not affect the
enforceability or validity of any other provision hereof.  No delay or omission
on the part of the Lender in exercising any rights hereunder shall operate as a
waiver of such right or of any other right under this Note.  This Note shall be
binding upon the Borrower and its successors and permitted assigns and shall
inure to the benefit of the Lender and its successors and assigns.  The Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all indebtedness at any time
owing by the Lender to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Note held by the Lender, irrespective of whether the Lender shall have made
any demand under this Agreement and although such obligations may be unmatured. 
The rights of the Lender under the preceding sentence are in addition to other
rights and remedies (including other rights of setoff) which the Lender may
have.  Facsimile and pdf signatures are of the same force and effect as
originals. Upon receipt by the Borrower of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Note or any Note exchanged for
it, and indemnity satisfactory to the Borrower (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Borrower will make and deliver in lieu of such Note a new Note
of like tenor.
 
3

--------------------------------------------------------------------------------

10.       Transfer.  This Note may be transferred or assigned by the Lender at
any time and in any manner without the prior written consent of the Borrower,
subject only to applicable securities laws. The Borrower may not transfer or
assign this Note or any of its rights hereunder without the prior written
consent of the Lender.  The Lender shall promptly notify the Borrower of any
transfer or assignment of this Note.
 
11.       Governing Law; Venue; Trial By Jury.  This Note and any claim,
controversy or dispute related to or in connection with this Note or any of the
transactions contemplated hereby or thereby, the relationship of the parties
hereto and the interpretation and enforcement of the rights and duties of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to principles of conflicts of law. 
The Borrower consents to the nonexclusive jurisdiction and venue of the state or
federal courts located in the City of New York.  The Borrower hereby waives any
right to a trial by jury in any action or proceeding arising out of or in
connection with this Note, or any other claim or dispute between the Borrower
and the Lender.
 
12.       Ranking; Subordination.  All obligations under this Note will be
subordinated to the extent provided for in the Subordination Agreement dated as
of the date hereof among the Borrower, the Lender and Peak6 Strategic Capital
LLC.
 
13.       Conversion or Exchange.  If a Qualified Financing is consummated, then
within five business days of the Qualified Financing closing, the Lender or the
Borrower will have the option to convert or exchange all principal and accrued
interest to the date of conversion, in whole or in part, into securities issued
in the Qualified Financing at the offering price. If the Borrower opts to
convert this Note or the Other Note, the Borrower shall convert the Other Note
and this Note. The Borrower shall provide the Lender with advance written notice
of any Qualified Financing, as well as copies of all underlying documents with a
reasonable opportunity for the Lender to provide comment on such documents. 
“Qualified Financing” means an offering of equity or equity derivative
securities, including units consisting of stock, convertible notes and/or
warrants, of the Borrower, in a single or series of related closings, with net
proceeds to the Borrower of at least $10,000,000 (inclusive of principal amount
of this Note converted or exchanged) after the date hereof and prior to the
maturity date of this Note.
 
14.       Representations and Warranties.  The Borrower hereby represents and
warrants to, and agrees with, the Lender as set forth on Exhibit A attached
hereto.  The Lender hereby represents and warrants to, and agrees with, the
Borrower as set forth on Exhibit B attached hereto. The representations,
warranties, covenants and agreements contained in this Note shall survive the
execution and delivery hereof.
 
[Remainder of Page Intentionally Left Blank]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed and delivered this Note as of the
day and year first above written.
 

 
BORROWER:
       
INTERSECTIONS INC.
       
By:
 /s/ Michael Stanfield    
Name:  Michael Stanfield
   
Title:  Chairman of the Board



AGREED:
     
LENDER:
      /s/ David A. McGough  
DAVID A. MCGOUGH
 
Address:
 

 
5

--------------------------------------------------------------------------------

EXHIBIT A
 
Representations and Warranties of the Borrower
 
The Borrower hereby represents and warrants to, and agrees with, the Lender
that:
 
1.         Organization, Good Standing and Qualification.  The Borrower is a
corporation validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own or lease its
properties. The Borrower is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a  material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Borrower and its Subsidiaries (as defined herein) taken as a whole, or (ii) the
ability of the Borrower to perform its obligations hereunder (a “Material
Adverse Effect”). As used herein,  (i) “Subsidiary” of any Person means another
Person, an amount of the voting securities, other voting ownership or voting
partnership interests of which is sufficient to elect at least a majority of its
Board of Directors or other governing body (or, if there are no such voting
interests, 50% or more of the equity interests of which) is owned directly or
indirectly by such first Person; and (ii) “Person” means an individual,
corporation, partnership, limited liability company, trust, business trust,
association, joint stock company, joint venture, sole proprietorship,
unincorporated organization, governmental authority or any other form of entity
not specifically listed herein.
 
2.         Authorization. The Borrower has full corporate power and authority
and has taken all requisite action on the part of the Borrower, its officers,
directors and stockholders necessary for (a) the authorization, execution and
delivery of the Note, and (b) the authorization of the performance of all
obligations of the Borrower hereunder. The Note constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general equitable
principles and except as rights to indemnity and contribution may be limited by
state or federal securities laws or public policy.
 
3.         Consents.  The execution, delivery and performance by the Borrower of
the Note requires no consent of, action by or in respect of, or filing with, any
Person, governmental body, agency, or official other than filings that have been
made pursuant to applicable state securities laws and post-sale filings pursuant
to applicable state and federal securities laws which the Borrower undertakes to
file within the applicable time periods. Subject to the accuracy of the
representations and warranties of the Lender (and other lenders under similar
promissory notes) set forth on Exhibit B hereof (and thereof), the Borrower has
taken all action necessary to exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”) the transactions
contemplated hereby.
 
A-1

--------------------------------------------------------------------------------

4.         SEC Documents; Financial Statements.  Since January 1, 2017, the
Borrower has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foregoing and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”).  The
Borrower has made available to the Lender or its representatives true, correct
and complete copies of any SEC Documents not available on the SEC’s Electronic
Data Gathering Analysis (“EDGAR”) system. As of their respective filing dates,
the SEC Documents complied in all material respects with the applicable
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Borrower included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects on a consolidated basis the financial position of the Borrower
as of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
5.         Absence of Certain Changes.  Except as disclosed in the SEC
Documents, since March 31, 2018: (a) there has occurred no event that would, to
the Borrower’s knowledge, reasonably be expected to result in a Material Adverse
Effect; (b) the Borrower and its Subsidiaries, taken as a whole, have not
incurred any liabilities, contingent or otherwise, other than (i) those incurred
in the ordinary course of business, consistent with past practices since the
date of such financial statements, and (ii) liabilities not required to be
reflected in the Borrower’s financial statements pursuant to generally accepted
accounting principles, consistently applied, or disclosed in filings made with
the Commission; (c) there has not been any material change in the capital stock
or any material increase in any short-term or long-term indebtedness of the
Borrower or any of its Subsidiaries; and (d) there has been no dividend or
distribution of any kind declared, paid or made by the Borrower or, except for
dividends paid to the Borrower, by the Borrower’s Subsidiaries on any class of
capital stock, or any repurchase or redemption by the Borrower or any of its
Subsidiaries of any class of capital stock.
 
6.         Use of Proceeds.  The net proceeds of the Note shall be used by the
Borrower to make prepayments under the Credit Agreement and for working capital
and general corporate purposes.
 
7.         Brokers.  There is no broker, investment banker, financial advisor,
finder or other Person which has been retained by or is authorized to act on
behalf of Borrower who might be entitled to any fee or commission for which the
Borrower will be liable in connection with the execution of this Agreement and
the consummation of the transactions contemplated hereby.
 
A-2

--------------------------------------------------------------------------------

EXHIBIT B
 
Representations and Warranties of the Lender
 
The Lender hereby represents and warrants to, and agrees with, the Borrower
that:
 
1.         Authorization. The Lender has full power and authority necessary for
(a) the authorization, execution and delivery of the Note, and (b) the
authorization of the performance of all obligations of the Lender hereunder. The
Note constitutes the legal, valid and binding obligation of the Lender,
enforceable against the Lender in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles and except as rights to
indemnity and contribution may be limited by state or federal securities laws or
public policy.
 
2.         Purchase Entirely for Own Account.  This Note is made with the Lender
in reliance upon the Lender’s representation to the Borrower that the Note to be
acquired by the Lender will be acquired for investment for the Lender’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Lender has no present intention
of selling, granting any participation in, or otherwise distributing the same. 
By executing this Note, the Lender further represents that the Lender does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to the Note.  The Lender has not been formed for the
specific purpose of acquiring the Note.
 
3.         Disclosure of Information.  The Lender is an affiliate of the
Borrower, and has had a full opportunity to discuss the Borrower’s business,
management, financial affairs and the terms and conditions of the offering of
the Note with the Borrower's management and Board of Directors.  The foregoing,
however, does not limit or modify the representations and warranties of the
Borrower in Exhibit A to this Note or the right of the Lender to rely thereon.
 
4.         Restricted Securities.  The Lender understands that the Note has not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Lender’s representations as expressed herein.  The
Lender understands that the Note is a “restricted security” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Lender must hold the Note indefinitely unless it is registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  The Lender acknowledges that the
Borrower has no obligation to register or qualify the Note for resale.  The
Lender further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, and on requirements
relating to the Borrower which are outside of the Lender’s control, and which
the Borrower is under no obligation and may not be able to satisfy.
 
5.         Legends.  The Lender understands that the Note, including any
securities issued in respect of or exchange for the Note, may bear one or all of
the following legends:
 
B-1

--------------------------------------------------------------------------------

(a)          “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
 
(b)          Any legend required by the federal securities laws or the
securities laws of any state to the extent such laws are applicable to the Note
represented by the certificate so legended.
 
6.         Accredited Lender.  The Lender is an accredited investor as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
7.         No Disqualification Event.  With respect to the Note, neither the
Lender nor any of its directors, executive officers, other officers is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) promulgated under the Securities Act.
 
8.         No General Solicitation.  Neither the Lender, nor any of the Lender’s
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer and sale of the Notes.
 
9.         Short Sales.  Between the time Lender learned about the offering
contemplated by the Note and the public announcement of the offering, Lender has
not engaged in any short sales or similar transactions with respect to the
capital stock of Borrower, nor has Lender, directly or indirectly, caused any
Person to engage in any short sales or similar transactions with respect to the
capital stock of Borrower. Lender shall not engage in any short sales involving
the capital stock of Borrower in violation of the Securities Act.
Notwithstanding the foregoing, in the case of a Lender that is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of Lender’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
Lender’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio managers that have
knowledge about the financing transaction contemplated by the Note.
 
10.       Residency.  Lender is a resident of that jurisdiction specified in the
Note and is not acquiring the Shares as a nominee or agent or otherwise for any
other person.
 
11.       Brokers.  There is no broker, investment banker, financial advisor,
finder or other Person which has been retained by or is authorized to act on
behalf of Lender who might be entitled to any fee or commission for which the
Borrower will be liable in connection with the execution of this Agreement and
the consummation of the transactions contemplated hereby.
 
 
B-2

--------------------------------------------------------------------------------

 